[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR CONTEMPT (NO. 103)
This court finds the defendant in contempt of the court' s order (Mihalakos, J.) of May 6, 1996. Based on all the credible evidence this court finds that the defendant wilfully failed to comply with the court' s order and misled the plaintiff in her endeavors to retrieve the information she generated.
The plaintiff incurred fees for her attorney's services at three hearings and for the services of a computer expert. Accordingly, the court orders that the defendant pay the sum of $877.50 as attorney's fees which the court finds reasonable, given the time spent on negotiations and court appearances through July 8, 1996. In addition, the court orders the defendant to pay the sum of $70 in other costs.
The court heard no testimony as to the reasonableness of the CT Page 9527 fees charged by the expert but recognizes that he spent time in court and in attempting to access the data in the plaintiff's computer. Had the defendant advised the plaintiff that the data file was renamed, the expert would not have had to spend the time he did searching for it. In fact, the defendant misled the plaintiff and the court by at first stating that there was a secret code placed on the data, secret even to the plaintiff who needed to know it! It was only at the court's direction that the defendant provided the information to the plaintiff's expert to permit him to access the missing data.
From the affidavit the court finds the plaintiff s expert spent at least 9.5 hours in connection with his services to the plaintiff exclusive of services rendered on May 21, 1996. The court is uncertain as to what constituted these services but heard sufficient credible testimony from the expert to find that he expended considerable time searching for information that the defendant could have readily provided. The expert then appeared in court on two different dates. In between these two court appearances he returned to the plaintiff's computer to use the information the defendant gave him to locate the data file. The court orders that the defendant reimburse the plaintiff the sum of $500 for the services rendered by the expert.
The defendant is ordered to pay the plaintiff the sum of $1447.50 within 45 days of the date of this decision. The court further directs that the plaintiff's bond be reduced to $3000.
Leheny, J.